Citation Nr: 1138057	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  02-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed illness as the result of service in the southwest Asia (SWA) theater of operations manifested by symptoms other than psychiatric.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for chest pain.

8.  Entitlement to service connection for laceration, right ring finger (claimed as a hand condition).

9.  Entitlement to service connection for a right leg disorder.

10.  Entitlement to service connection for a skin rash.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to January 1993. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in November 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The veteran testified in August 2004 before an Acting Veterans Law Judge who is no longer employed at the Board.  The Veteran was given the opportunity to testify before another member of the Board, but he declined to respond.  The Board finds that it has satisfied its duty to offer an opportunity for hearing to the Veteran.  A transcript of the August 2004 hearing is associated with the claims file.

In June 2009 and June 2011 rating decisions, service connection was granted for the residuals of right knee strain, evaluated as non compensable; degenerative disc disease of the cervical spine, evaluated as 10 percent disabling; right shoulder strain with right acromioclavicular joint degeneration, evaluated as 10 percent disabling; radiculitis, left lower extremity, evaluated as 10 percent disabling, and a left ankle condition, evaluated as zero percent disabling effective in November 1999.  The Veteran has not (in the case of the right knee strain) or not yet submitted a notice of disagreement with the evaluations or effective dates assigned.  These issues are therefore no longer before the Board.  

The record reflects that the Veteran has been diagnosed with PTSD.  Accordingly, the issue has been recharacterized as entitlement to a psychiatric disorder to include PTSD, as is reflected on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was remanded in August 2005 and January 2010.  It is now again before the Board.


FINDINGS OF FACT

1.  The Veteran is diagnosed with a psychiatric disorder to include PTSD that is the result of stressors experienced during his active military service.

2.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for an undiagnosed illness as the result of service in the SWA theater of operations manifested by symptoms other than psychiatric, diabetes mellitus, hypertension, headaches, insomnia, chest pain, laceration, right ring finger (claimed as a hand condition), a right leg disorder, and a skin rash.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder to include PTSD are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for an undiagnosed illness as the result of service in the SWA theater of operations manifested by symptoms other than psychiatric have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011). 

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for insomnia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chest pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).
 
8.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for laceration, right ring finger (claimed as a hand condition) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).

9.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right leg disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).

10.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a skin rash have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS



Withdrawn Claims

In August 2000, the RO denied reopening previously denied claims for a right knee condition and for an undiagnosed illness as the result of service in the SWA theater of operations manifested by fatigue, chest pain, headaches, insomnia, a psychiatric disorder, digestive disability, and bronchitis.  The August 2000 rating decision also denied entitlement to service connection for diabetes mellitus, hypertension, headaches, insomnia, chest pain, laceration of the right ring finger (claimed as a hand condition), leg pain, and a skin rash.  The Veteran disagreed with this decision.  The RO issued a statement of the case in September 2000, and the Veteran timely perfected his appeal during his testimony before a local hearing officer at the RO in January 2001, which was accepted in lieu of a VA Form 9.  

In a written document submitted directly to the Board in July 2011 and resent to the RO in August 2011, the Veteran expressly withdrew all issues except his claims for service connection for PTSD and depression.  In addition, he withdrew claims for service connection for hypothyroidism, laceration of the left finger, and high cholesterol.  These issues have not yet been appealed to the Board but were referred to the Agency of Original Jurisdiction in the July 2010 remand.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011).  

The Veteran requested in writing in July and August 2011 the withdrawal of all issues except for service connection for PTSD and depression, prior to the promulgation of a decision by the Board, indicating he no longer wished to pursue his appeal as to the issues of issue of entitlement to service connection for an undiagnosed illness as the result of service in the SWA theater of operations manifested by symptoms other than psychiatric, diabetes mellitus, hypertension, headaches, insomnia, chest pain, laceration, right ring finger (claimed as a hand condition), a right leg disorder, and a skin rash.

Accordingly, the Board finds that the Veteran has withdrawn his appeal as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of to service connection for an undiagnosed illness as the result of service in the SWA theater of operations manifested by symptoms other than psychiatric, diabetes mellitus, hypertension, headaches, insomnia, chest pain, laceration, right ring finger (claimed as a hand condition), a right leg disorder, and a skin rash.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed. 

Service Connection for Psychiatric Disability

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat Veterans).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Private and VA treatment records show that the Veteran has been diagnosed with a psychiatric disorder to include PTSD that has been attributed to his reported military combat stressors.

An October 2004 private evaluation by a licensed psychologist shows the Veteran was found to meet Diagnostic and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV) (1994) criteria for a diagnosis of PTSD.  The diagnosis was based on clinical tests and interview.  However, the examiner erroneously stated that the Veteran had been awarded the Purple Heart Medal-something the Veteran himself pointed out on an annotated copy of the report.  The examiner based his findings in part on the award of the Purple Heart Medal but also indicated the Veteran had reported other stressors.

Unlike the September 2004 report, a November 2005 VA examination report based its findings on a careful review of the Veteran's claims file, including service records, in addition to interview of the Veteran.  The report shows a diagnosis of PTSD which the examiner opined was combat related and is most likely a result of the Veteran's Persian Gulf military service.  The Veteran reported he was a member of a tank support team during his service in the Persian Gulf, and that he was constantly on the move, often under mortar fire, and at the risk of mortal injury/death.  He reported that he engaged in return fire against the enemy.  He participated in the recovery of wounded soldiers and was exposed to many dead bodies.  He witnessed the direct hit of a Bradley vehicle.  The vehicle was destroyed, killing a friend.  The examiner demonstrated careful review of the Veteran's claims file, including previous treatment records and service treatment records.  He noted the Veteran had been referred for mental health evaluation as early as June 1995.  The diagnostic impression was adjustment disorder with depressed mood, rule out major depression, recurrent.  The Veteran did not follow up, and on VA examination in October 1995 was found to have no mental disorder.  The examiner observed the Veteran's awards and decorations included the Southwest Asia Service Medal with three service stars, Valorous Unit Award, and Kuwait Liberation Medal (Saudi Arabia).  He identified the Veteran's military occupational specialty (MOS) as track vehicle repairman and light-wheeled vehicle repair mechanic.  The diagnosis and findings were based on this review and clinical interview of the patient.

A July 2011 VA Persian Gulf examination continues to shows a diagnosis of PTSD.  In assessing other psychiatric symptoms, the examiner observed that the Veteran manifested a number of somatic complaints including fatigue, chest pain, headaches, insomnia, digestive complaints and respiratory complaints that "can be explained mostly but not entirely by [the Veteran's] PTSD and depression.  All those somatic complaints are as likely as not related to his service in the military."  This examination was also based on review of the claims file.  

The Board finds that the medical evidence supports the conclusion that the Veteran is diagnosed with PTSD that is the result of military stressors experienced during active service in the Persian Gulf.

The Veteran's reports of medical history and examination and entrance to and discharge from active service show no psychiatric complaints, findings, diagnoses or other abnormalities.  

The Veteran testified in August 2004 that he served in combat in the Persian Gulf with the 3rd Infantry Division.  He stated he was on a tank system support team which took the unit to the front line with the tanks.  He reported that they experienced incoming fire and sustained casualties.  A few days after he had comforted a fellow soldier over the news that his wife had miscarried their first child, the same soldier's tank was hit and the soldier was killed.  Others were gravely wounded.  He reported that his unit drove through areas where there were dead bodies and burned out vehicles, and through mine fields, and he feared for his life on a daily basis.  

The Veteran's discharge document reflects that his MOS was 63H2P M5 track vehicle repairman/Abrams/BFVS Maintenance and 63B20 Light Wheeled Vehicle Mechanic.  He served in SWA from December 1990 to May 1991 and his awards and decorations include the Driver and Mechanic Badge, Parachutist Badge, Kuwait Liberation Medal - Saudi Arabia, Southwest Asia Service Medal with three service stars, and the Valorous Unit Award.  The Veteran's complete service personnel records were never obtained.  However, service treatment records reflect that he was assigned to B CO 26TH SPT BN just prior to and after his SWA service.  An entry dated in November 1990 reflecting that the Veteran is deployable notes his unit of assignment as B Co 26th SPT.  The next entry is dated in August 1991.

GlobalSecurity.org reports that that the 26th Support Battalion is now named the 26th Forward Support Battalion.  Initially constituted in the Regular Army as 1st Battalion, 26th Quartermaster Regiment, it underwent several activations, redesignations and inactivations.  It was redesignated in May 1987 in Germany as the 26th Forward Support Battalion and assigned to the 3rd Infantry Division (Mechanized).  In November of 1990, the 26th Forward Support Battalion deployed to the Persian Gulf in support of the 3rd Brigade, 3rd Infantry Division (Mechanized).  

The Marne Division's 3rd Brigade and 26th Forward Support Battalion led the 1st Armored Division and VII Corp's assault into Iraq.  Moving over 250 kilometers in 87 hours, the 3rd Brigade outflanked the Iraqi Talakaha and Medina Republican Guard Divisions.  During Operations Desert Shield and Desert Storm, the 26th Forward Support Battalion received battle credits for the defense of Saudi Arabia, the liberation and defense of Kuwait and the Cease-fire.

The Board also notes that the veteran did not have prior notice of the Board's current reliance on the information obtained from GlobalSecurity.org through the Internet.  However, given that the claim is resolved in his favor, there is no prejudicial error.  See Bernard v. Brown, 4 Vet. App. 384   (1993); Thurber v. Brown, 5 Vet. App. 119   (1993).

It is further noted that the VA in an October 2001 letter, recognized the Veteran's unit as having operating in the vicinity of the Kamisiyah chemical weapons depot when it was destroyed in March 1991.

It is unfortunate that the Veteran's service personnel records have not been obtained.  However, in the present case the Board finds that remand for more specific information is not necessary.  Discharge documents reflect his service in SWA.  Although there are no entries in service treatment records from this period of time, and notations of unit organization do vary, those just prior to and after the Veteran's time in SWA are consistent.  The Board is satisfied that the Veteran was assigned to B Company, 26th Forward Support Battalion during his service in SWA.  Noting that to obtain service personnel records in this case would in all probability only confirm this information, the Board finds it may grant the claim on the evidence already of record.  As there is no prejudice in doing so, the Board declines to further delay this Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 20.1102 (2004) (harmless error).

Service treatment records place the Veteran in the 26th Forward Support Battalion, which served in combat conditions during the Persian Gulf War.  B Company is the Maintenance arm of the battalion, and the Veteran's MOS and duties are consistent with the stressors he has reported.  As the Veteran's unit participated in combat, and the Veteran was assigned to it at the time it was in combat, the Board finds it highly probably that he was exposed to combat situations.  See Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  Moreover, the circumstances of his service invokes consideration of "fear of hostile military or terrorist activity" contemplated by the revisions to 38 C.F.R. § 3.303(f)(3) noted above.  

In light of the foregoing, the Board finds that the Veteran's stressors are consistent with the circumstances, conditions and hardships of the Veteran's service.  No further verification of his stressors is required.  See 38 U.S.C.A. § 1154(b) (West 2002).

In summary, the medical evidence establishes that the Veteran is diagnosed with PTSD that is attributed to stressors experienced under combat conditions during his active service in SWA, which stressors are found to be corroborated. 

Service connection for a psychiatric disorder to include PTSD is warranted.  See 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for a psychiatric disorder to include PTSD is granted.

The claim for entitlement to service connection for an undiagnosed illness as the result of service in the SWA theater of operations manifested by symptoms other than psychiatric is dismissed.

The claim for entitlement to service connection for diabetes mellitus is dismissed.

The claim for entitlement to service connection for hypertension is dismissed.

The claim for entitlement to service connection for headaches is dismissed.

The claim for entitlement to service connection for insomnia is dismissed.

The claim for entitlement to service connection for chest pain is dismissed.

The claim for entitlement to service connection for laceration, right ring finger (claimed as a hand condition) is dismissed.

The claim for entitlement to service connection for a right leg disorder is dismissed.

The claim for entitlement to service connection for a skin rash is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


